DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11166417 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 25-26 are objected to because of the following informalities:  claims 25-26 state “the cultivator of claim 22” and should read “the light module of claim 22”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Millar et al. (US 2018/0359944 A1).
In re claim 22, Millar et al. disclose a light module comprising: one or more lights for projecting a light beam within a growing environment used for growing crops, and having set temperatures for growing the said crops ([0035] and [0091]), each light having a reflector portion through which the light beam is projected and a base portion including electric circuitry for producing electric current at desired voltage and intensity, wherein the reflector portion exhibits low to no heat during operation and the base portion exhibits heat during operation ([0062]); and an enclosure enclosing at least the base portion of the lights and being adapted to dissipate the heat generated by the base portion into the atmosphere away from the growing environment (Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2018/0359944 A1).
In re claim 24, with reference to [0035], Millar et al. discloses the light module comprises airflow to dissipate heat. Not specifically disclosed is a fan. However it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the disclosed airflow of Millar et al. to comprise a fan in order to create the airflow.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2018/0359944 A1) in view of McKenzie et al. (US 2012/0104977).
In re claim 23, Millar et al. disclose the claimed invention as described above except for vents. 
However, with reference to [0022], McKenzie et al. disclose a light module comprising vents. The advantage of this is to release heat. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the light module of Millar et al. with the vents as disclosed by McKenzie et al. in order to release heat. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2018/0359944 A1) in view of Adams et al. (US 2020/0170193).
In re claim 25, Millar et al. disclose the claimed invention as described above except for a heat insulating layer on a surface of the light module. 
However, with reference to [0210] and figure 18, Adams et al. disclose a light module having a heat insulating layer on a surface  to conduct heat. It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the light module of Millar et al. with the heat insulating layer as taught by Adams et al. in order to remove heat. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2018/0359944 A1) in view of Sutherland et al. (US 2014/0318006).
In re claim 26, Millar et al. disclose the claimed invention as described above including the light being adapted to project light into an enclosed growing environment [0003]. However not specifically disclosed is an enclosed environment having cut outs. 
However, with reference to the figures, Sutherland et al. disclose an enclosed growing environment comprising cutouts for receiving lights. It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the lights of Millar et al. to be used in any suitable plant growing capacity including through cut outs on a closed growing environment.

Allowable Subject Matter
Claims 1-21 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644